DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5, 7-8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: performing one or more write operations corresponding to the first memory array bank and the second memory array bank in parallel at the first port; and performing one or more read operations corresponding to the first memory array bank and the second memory array bank in parallel at the second port, wherein a memory enable signal for the first port, a memory enable signal for the second port, and a parallel pin control signal are at a first prespecified level, and address signals for the first memory array bank is different from address signals for the second memory array bank, and wherein the first prespecified level is level 1 or ON, and a combination of other limitations in the independent claims.
Independent claim 16 comprises similar allowable content as that of claim 15.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simkins (US Patent 7797610), hereinafter as Simkins, in view of Kim (PGPUB 20070242554), hereinafter as Kim.
Regarding claim 1, Simkins teaches a pseudo-dual-port memory (PDPM), comprising: 
a first memory array bank of a plurality of memory array banks (Fig 4, BRAM 434); 
a second memory array bank of the plurality of memory array banks (Fig 4 BRAM 438); and 
parallel pin control logic circuitry configured to perform operations comprising: 
a memory enable signal for a first port, a memory enable signal for a second port (Fig 4 input/outputs for BRAMs Col 9, line 51-52), a parallel pin control signal (Fig 4), and address signals for the first and the second memory array banks as inputs (Fig 4, ADDR-A/B), and generating a first internal clock and a second internal clock for performing operations corresponding to the first and the second memory array banks at the first port and the second port (Fig 4, outputs of 408 and 416).
But not expressly receive an outside clock signal and generate internal clocks,
Kim teaches receive an outside clock signal and generate internal clocks (Fig 8),

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use an input clock signal as in Kim into the device of Simkins for the purpose of generating a plurality of internal clocks of a memory device. 
Regarding claim 12, Simkins and Kim teach a memory device as in rejection of claim 1, except expressly number of memory array banks. It would have been an obvious matter of design choice to eight memory banks, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary ski II in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, Simkins teaches a clock configured to generate the clock signal, wherein the parallel pin control logic circuitry comprises a plurality of multiplexers and comparator logic circuitry for parallel operations at the first port and the second port at a rising edge of the clock signal (Fig 5).


Claim 2-4, 6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simkins and Kim, in view of Ecker (PGPUB 20170365332), hereinafter as Ecker.
Regarding claim 2, Simkins and Kim teach a memory device as in rejection of claim 1,
But not expressly allowing no operation at the first port and the second port when the memory enable signal for the first port and the memory enable signal for the second port are at a first prespecified level.
Ecker teaches allowing no operation at the first port and the second port when the memory enable signal for the first port and the memory enable signal for the second port are at a first prespecified level ([0052]).

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use low logic level as in Ecker of an enable signal into the device of Simkins for the purpose of disabling a memory device. 
Regarding claim 3, Ecker teaches the first prespecified level is level zero ([0052]).
The reason for combining the references used in rejection of claim 2 applies.
Regarding claim 4, Ecker teaches allowing a read operation at the second port when the memory enable signal for the first port is at a first prespecified level and the memory enable signal for the second port is at a second prespecified level ([0052] when the enable high…output).
The reason for combining the references used in rejection of claim 2 applies.
Regarding claim 6, Ecker teaches allowing a write operation at the first port when the memory enable signal for the first port is at a second prespecified level ([0052]), and the memory enable signal for the second port is at a first prespecified level.
The reason for combining the references used in rejection of claim 2 applies.
Regarding claim 9/10, Simkins teaches performing one or more write/read operations corresponding to the first memory array bank and the second memory array bank in parallel at the first port and one or more read operations corresponding to the first memory array bank and the second memory array bank in parallel at the second port when the memory enable signal for the first port, the 
Ecker teaches the first prespecified level is level zero, and the second prespecified level is level 1 ([0052]).
The reason for combining the references used in rejection of claim 2 applies.



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simkins and Kim, in view of Sano et al. (PGPUB 20170117060), hereinafter as Sano.
Regarding claim 14, Simkins and Kim teach a memory device as in rejection of claim 1,
But not expressly either a six-transistor (6-T) static random access memory (SRAM) bit-cell or an eight-transistor (8-T) SRAM bit-cell.
Sano teaches RAM as either a six-transistor (6-T) static random access memory (SRAM) bit-cell or an eight-transistor (8-T) SRAM bit-cell (Fig 2).
Since Sano and Simkins are both from the same field of semiconductor memory device, the purpose disclosed by Sano would have been recognized in the pertinent art of Simkins. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use cells as in Sano into the device of Simkins for the purpose of enabling a memory device. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827